         Case 5:20-cv-03639-JMG Document 22 Filed 02/08/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

DEBRA HO-SUE, et al.,                                :
                 Plaintiffs,                         :
                                                     :
                      v.                             :      Civil No. 5:20-cv-03639-JMG
                                                     :
TRIPLE NET INVESTMENTS, XXII L.P.,                   :
                  Defendant.                         :
__________________________________________


                                            ORDER

       AND NOW, this 8th day of February, 2021, upon careful consideration of Defendant

Triple Net Investments, XXII L.P.’s (“Triple Net”) Motion for Summary Judgment (ECF No. 7),

Plaintiffs Debra and Howard Ho-Sue’s response in opposition (ECF No. 10), the parties’

supplemental briefs (ECF Nos. 14, 16), and any exhibits attached thereto, it is hereby

ORDERED as follows:

   1. Triple Net’s Motion for Summary Judgment (ECF No. 7) is GRANTED.

   2. Judgment is ENTERED in favor of Defendant Triple Net and against Plaintiffs Debra

       and Howard Ho-Sue.

   3. The Clerk of Court shall mark this case CLOSED for all purposes including statistics.



                                                            BY THE COURT:


                                                            /s/ John M. Gallagher
                                                            JOHN M. GALLAGHER
                                                            United States District Court Judge
